DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 06 September 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to the Office action.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Response to Amendment
Receipt is acknowledged of an amendment, filed 31 August 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 2-13, 16-18, and 21-22 are pending.
Claims 2, 7, 8, 12, 13, and 16-18 are amended. 
Claims 1, 14, 15, 19, and 20 are cancelled.
Claims 21-22 are new.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Claim Objections
Claims 2-7 are objected to because of the following informalities:  
In claim 2, lines 1-2, the phrase “wherein the channel comprises a first sidewall and a second sidewall” is ambiguous as it is not clear whether this phrase refers to the “sidewall” set forth in independent claim 8, on which claim 2 depends.
Claim 7 is ambiguous as the entirety of the claim is set forth in claim 8, on which claim 7 depends.  
Claims 3-6 are objected to as depending from an objected claim.
The above objections could be overcome with the following amendments:
In claim 2, lines 1-2, delete “wherein the channel comprises a first sidewall and a second sidewall,” and in line 3, replace “the second” with –a second--. 
In claim 8, line 8, add --first— before “sidewall”.
 Delete claim 7.
Appropriate correction is required.
Allowable Subject Matter
Claims 2-6 would be allowable if amended to overcome the objections set forth in this Office action.
Claims 8-13, 16-18, and 21-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 8: the subject matter of claim 8 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 8 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“a spring, wherein the distal upright surface comprises a ramped surface, wherein the lug comprises a ramped distal end, and wherein the spring is configured to bias the ramped distal end into mating contact with the ramped surface upon installation of the fastener cartridge into the channel”.  
Regarding independent claim 13: the subject matter of claim 13 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 13 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein the cartridge body further comprises a laterally- extending pin, and wherein the channel further comprises a slot dimensioned to receive the laterally- extending pin upon insertion of the fastener cartridge into the channel, and wherein the slot comprises: a V-shaped entry portion extending parallel to an insertion direction of the cartridge body; and a second portion extending parallel to a longitudinal axis of the cartridge body”.
	Regarding independent claim 16: the subject matter of claim 16 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 16 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
	“wherein the spring further comprises: a first end mounted to the distal cartridge alignment feature; a second end opposite the first end; and an S-curve intermediate the first end and the second end”.
Regarding independent claim 18: the subject matter of claim 18 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 18 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
	“wherein the latch comprises an arm, and wherein the channel comprises a distal ledge configured to receive the arm when the latch is in the first position”. 
Regarding independent claim 21: the subject matter of claim 21 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 21 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“a spring, wherein the distal surface comprises a ramped surface, wherein the lug comprises a ramped distal end, and wherein the spring is configured to bias the ramped distal end into mating contact with the ramped surface upon installation of the fastener cartridge into the channel”.  
Regarding independent claim 22: the subject matter of claim 22 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 22 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“wherein the spring further comprises: a first end mounted to the distal cartridge alignment feature; a second end opposite the first end; and a curve intermediate the first end and the second end”.  
	With respect to claim 17, this claim depends from claim 16 and is likewise allowed.
With respect to claims 9-12, these claims depend from claim 8 and are likewise allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        29 September 2022